DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/15/2020, 07/13/2020, 11/13/2020, 12/29/2020, 03/25/2021, 08/1/2021 and 10/18/2021 were considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “automated transport system” in claim 40.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “at least one processor connected to the databases…” There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “at least one processor connected to the plurality of databases…”
Claims 22-30 are also rejected under 112b for failing to cure the deficiencies above. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 21/31 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim “aggregating event data associated with a plurality of package identifiers that include a first package identifier, the first package identifier corresponding to a first package; identifying a status of the first package based on the event data; detecting an inconsistency between the status of the first package and the event data; and transmitting a signal to cause delivery of the first package or a reorder of the first package based on the identified status.”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites a memory, a plurality of databases and at least one processor connected to the databases through network interface (claim 21) and plurality of databases and network interface (claim 31). Each of the additional limitations is recited at a high level of generality which amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claims 22-30 and 32-39 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 21/31 without successfully integrating the exception into a practical application (an automated transport system (claim 23/33) is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim “Attorney Docket No. 14904.0015-01000generate event data by [reading] a plurality of package identifiers corresponding to a plurality of packages, the event data being generated based on the plurality of packages being transported through an transport system; and send the generated event data to the [log]; aggregating, from the [log], the event data; identifying statuses of the plurality of packages based on the event data; detecting one or more inconsistencies between the statuses of the plurality of packages and the event data; overriding the statuses of the plurality of packages based on the detected inconsistencies; reorder a subset of the plurality of packages associated with the detected inconsistencies; receiving one or more new package identifiers in response to [reorder] the transmitted signal; and controlling the transport system to receive one or more new packages associated with the new package identifiers, the transport system configured to carry the new packages     from a first location to a second location in response to [reorder]”
The limitations above, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites a first computer system, a mobile device, a database, and a second computer system, wherein the mobile device comprises: a memory storing instructions; and at least one processor configured to execute the instructions, the first computer system comprises: a memory storing instructions; and at least one processor configured to execute the instructions, an automated transport system (i.e. mobile devices) and transmitting a signal to the second computer system via a network. Each of the additional limitations is recited at a high level of generality which amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21, 25-29, 31 and 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodger (US 2006/0229895) and Biffar (US 2004/0124977).
As per claim 21/31, Kodger discloses a computer-implemented system for automatic package tracking, the system comprising: 
a memory storing instructions (paragraph 41 and 44); 
a plurality of databases (paragraph 48, 52 and 54); 
at least one processor connected to the databases through a network interface, the at least one processor being configured to execute the instructions to perform steps for (paragraph 44-48): 
aggregating, from the plurality of databases through the network interface, event data associated with a plurality of package identifiers that include a first package identifier, the first package identifier corresponding to a first package (paragraph 54-55 and 64, scans of the package as it moves through the carrier’s network are collected and received); 
identifying a status of the first package based on the event data (paragraph 65-68, the current location of the package is determined);
transmitting a signal to cause delivery of the first package or a reorder of the first package based on the identified status (paragraph 66, 80-81, notifications are sent to correct the exception).
However, Kodger does not disclose but Biffar discloses detecting an inconsistency between the status of the first package and the event data (paragraph 26, 32-36, the inconsistency between the scans and gps event data are detected and resolved through use of conflict resolution rules);
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Biffar in the teaching of Kodger, in order to give some information more weight than others (paragraph 34).
As per claim 25/35, Kodger discloses wherein identifying the status of the first package comprises identifying a subset of the event data corresponding to the first package identifier (paragraph 51, 55-56 and 61-62).
As per claim 26/36, Kodger discloses wherein identifying the status of the first package comprises determining a last known location of the first package based on a sequence of the identified subset. (paragraph 68-69, 76 and 79).
As per claim 27/37, Kodger discloses wherein the at least one processor is further configured to execute the instructions to assign a predefined category to the first package identifier based on a sequence of the identified subset (paragraph 65-68).
As per claim 28/38, Kodger discloses wherein detecting the inconsistency comprises identifying that the first package exists while the event data indicates that the first package is lost or damaged. (paragraph 81-82).
As per claim 29/39, Kodger discloses wherein the at least one processor is further configured to execute the instructions to override the status of the first package to reflect a predetermined condition based on the detected inconsistency (paragraph 59).
Claim(s) 22/32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodger (US 2006/0229895) and Biffar (US 2004/0124977), as disclosed in the rejection of claim 21/31, Willard (US 2014/0360141). 
As per claim 22/32, Kodger discloses wherein the first package is configured to be delivered to a recipient within a predetermined period of time (paragraph 75-77). However, Kodger does not disclose but Willard discloses wherein the first package is associated with a first group of items of an order (paragraph 55).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Willard in the teaching of Kodger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Claim(s) 23/33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodger (US 2006/0229895) and Biffar (US 2004/0124977), as disclosed in the rejection of claim 21/31, Baldassari (US 2004/0004119). 
As per claim 23/33, Kodger does not disclose wherein the event data is generated based on a plurality of packages associated with the plurality of package identifiers (paragraph 54-55 and 61-62). 
However, Kodger does not disclose but Baldassari discloses the packages being transported through an automated transport system (paragraph 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Baldassari in the teaching of Kodger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kodger (US 2006/0229895) and Biffar (US 2004/0124977), as disclosed in the rejection of claim 21, McBride (US 11144868)
As per claim 30, Kodger does not disclose but McBride discloses wherein a status of the first package is determined by a request manually inputted by a user (col. 14:9-18 and fig. 5a-b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by McBride in the teaching of Kodger, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Novelty and Non-Obviousness
No prior art was applied to claim 40 because Examiner is unaware of any prior art, alone or in combination, which discloses the limitations of the claim.
The closest non-applied prior art is McBride (US 11144868). McBride is directed towards tracking the progress of shipping a package and receiving exception notification. However, McBride broadly discloses that a user is able to reorder lost packages but does not disclose “receiving, through the network, one or more new package identifiers in response to the transmitted signal; and controlling the automated transport system to receive one or more new packages associated with the new package identifiers, the automated transport system configured to carry the new packages from a first location to a second location in response to the transmitted signal.”
The closest non-applied prior art is Templeton (US 20100324959). Templeton is directed towards processing shipment status events. It discloses reshipping the order. However, it does not disclose “receiving, through the network, one or more new package identifiers in response to the transmitted signal; and controlling the automated transport system to receive one or more new packages associated with the new package identifiers, the automated transport system configured to carry the new packages from a first location to a second location in response to the transmitted signal.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628